—Judgments, Supreme Court, Bronx County (Edward Davidowitz, J., at suppression hearing; Martin Marcus, J., at plea and sentence), rendered December 23, 1997, convicting defendant, upon his pleas of guilty, of criminal possession of a controlled substance in the second degree, criminal possession of a weapon in the third degree (two counts) and attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 6 years to life, concurrent with consecutive terms of 2 to 4 years, 3 years and 2 years, unanimously affirmed.
*15Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. The protective sweep of the apartment by the police was justified because there were specific, articulable facts to justify a reasonable belief by the police that other persons might be present in the apartment who could pose a threat to safety, or destroy evidence (see, People v Febus, 157 AD2d 380, appeal dismissed 77 NY2d 835), in that defendant threw a pistol into the apartment, and the police had reason to believe that the apartment was the residence of someone other than defendant.
The consecutive sentences were lawfully imposed, and we perceive no abuse of discretion in sentencing. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Saxe, JJ.